Citation Nr: 1121780	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-44 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date prior to October 7, 2004, for an award of a compensable evaluation for rheumatic heart disease, status-post aortic valve replacement and pacemaker implantation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, Mrs. B.M.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1942 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran a 60 percent rating (increased from a noncompensable rating) for rheumatic heart disease, status-post aortic valve replacement and pacemaker implantation, effective from March 10, 2006.  In response, the Veteran submitted correspondence received by VA in November 2006, claiming entitlement to an earlier effective date for a compensable rating for his service-connected rheumatic heart disease, to extend to October 13, 1945 (i.e., the date immediately following his service separation date).  Handwritten notation on this correspondence reflects that the RO did not regard the November 2006 correspondence to be a notice of disagreement with the effective date assigned for the 60 percent rating and subsequently developed the issue as a freestanding earlier effective date claim.  Ultimately, in a February 2008 rating decision, the RO awarded a 100 percent schedular rating for the Veteran's service-connected rheumatic heart disease with valve replacement, effective from October 7, 2004.  In response, the Veteran submitted correspondence disagreeing with the October 7, 2004, effective date assigned, and continuing to maintain that an effective date of October 13, 1945, is appropriate for a compensable evaluation for his heart disease.  A statement of the case was thereafter furnished, characterizing the issue on appeal as entitlement to an earlier effective date prior to October 7, 2004, for an award of a compensable rating for rheumatic heart disease, status-post aortic valve replacement and pacemaker implantation.  A timely substantive appeal was thereafter filed with respect to this issue. 

The Board seeks to resolve some errors regarding the RO's characterization of the issue on appeal, while preserving the Veteran's due process rights for the fundamental underlying claim.  To the extent that the RO regarded the November 2006 correspondence from the Veteran as a freestanding earlier effective date claim for a compensable evaluation for rheumatic heart disease, status-post aortic valve replacement and pacemaker implantation, this characterization is incorrect as during the pendency of the claim, the United States Court of Appeals for Veterans Claims (Court) had ruled in Rudd v. Nicholson, 20 Vet. App. 296 (2006), that there is no such thing as a freestanding earlier effective date claim.  Notwithstanding the RO's notations to the contrary, the November 2006 correspondence received from the Veteran is, in fact, a timely filed notice of disagreement with the effective date assigned for a compensable rating for his rheumatic heart disease.  This issue was duly perfected for appeal and is now properly before the Board for appellate consideration.  This interpretation is both procedurally correct and consistent with the Court's decision in Rudd.

The Board observes that the content of the Veteran's written correspondence and his oral hearing testimony submitted before the undersigned at an April 2011 hearing alleges that there was clear and unmistakable error (CUE) with respect to a December 1945 VA rating decision, which granted service connection and a noncompensable initial evaluation for residuals of rheumatic fever (effective October 13, 1945).  The Veteran claims that there was CUE based on the contention that the Navy Medical Evaluation Board (MEB) rated him as being 10 percent disabled by rheumatic heart fever and medically discharged him from active duty, but the VA rating decision subsequently failed to accept and implement the 10 percent rating assigned to this disability by the MEB in its December 1945 rating decision.  However, as the CUE claim with respect to a December 1945 VA rating decision has not been adjudicated in the first instance by the agency of original jurisdiction and is not inextricably intertwined with the earlier effective date presently on appeal, it is referred to the RO for appropriate action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

 


FINDINGS OF FACT

1.  By rating decision of December 1945, the Veteran was granted service connection and a noncompensable evaluation for residuals of rheumatic fever, effective October 13, 1945. 

2.  In correspondence received by VA in March 2006, the Veteran submitted statements expressing a desire to reopen his claim for a rating increase for residuals of rheumatic fever.

3.  A December 9, 2004, VA physician's note addressing the status of Veteran's coronary arteries and cardiovascular condition constitutes a claim for a rating increase for rheumatic heart disease as a service-connected residual of rheumatic fever.   

4.  A private hospitalization report dated October 7, 2004, objectively demonstrates that as of that date the Veteran had rheumatic heart disease that was of such severity as to warrant aortic valve replacement.  He subsequently underwent surgical implantation of a prosthetic aortic heart valve.

5.  Prior to October 7, 2004, the medical evidence does not objectively demonstrate that the Veteran's service-connected rheumatic heart disease is manifested by at least a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; that continuous medication is required.  

6.  The October 7, 2004, private medical report recommending aortic valve replacement provides the earliest factually ascertainable basis to award a compensable rating within the one-year period preceding the date on which the Veteran filed his claim for a rating increase for residuals of rheumatic fever.

7.  Since October 7, 2004, the Veteran's service-connected rheumatic heart disease, status-post aortic valve replacement, is manifested by onset of dyspnea, fatigue, angina, dizziness, or syncope upon exertion of a workload of 3 METs or less, as demonstrated on objective clinical testing.

    
CONCLUSION OF LAW

The criteria for an effective date prior to October 7, 2004, for an award of a compensable evaluation for rheumatic heart disease, status-post aortic valve replacement and pacemaker implantation, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400(o)(2), 4.104, Diagnostic Codes 7000 - 7016 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Initially, the Board notes that in response to his March 2006 application for a rating increase for residuals of rheumatic fever, the Veteran was sent a VCAA-compliant notification letter regarding increased ratings in April 2006.  In pertinent part, the letter informed the Veteran of the evidence necessary to substantiate his claim, including what information and evidence he needed to submit and what information and evidence would be obtained by VA.  The letter also indicated the need for the Veteran to advise VA of, or to submit any evidence in his possession that was relevant to the case, and included discussion of how VA determined a disability rating and effective date for awards of VA compensation.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Subsequently, a July 2007 letter also provided the Veteran with notice of what evidence was needed to substantiate his claim for an earlier effective date for a VA compensation award.  As such, the aforementioned correspondence, collectively, fully complies with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the holding in Quartuccio, supra; see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thereafter, the earlier effective date claim was readjudicated in a September 2009 rating decision/statement of the case, thereby curing any potential timing defect that may exist.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim on appeal and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the Veteran has been satisfied in this case.  All relevant records are in the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claim. Nothing in the record indicates the Veteran has identified the existence of any relevant evidence that is not of record.  In addition to having had ample opportunities to present evidence and written arguments in support of his claim, he has had the opportunity to appear before VA to present oral testimony at a personal hearing.  Moreover, as a general rule the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  In pertinent part, any current clinical examination would show his level of disability at the current time, and not whether it was factually ascertainable that a total schedular rating was warranted prior to the current effective date.  Consequently, the Board finds that the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his contentions alone cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2010).  This is not to say, however, that the Veteran is not competent to present his own subjective statements addressing the perceived severity of his disability for the pertinent period at issue.  See Falzone v. Brown, 8 Vet. App. 398 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In general, the effective date for a rating increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1) (2010).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2) (2010).

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151 (2010).  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155 (2010).

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

For claims for rating increases, under certain circumstances, a report of examination or hospitalization may be accepted as an informal claim for increased benefits, if the report relates to the disability which may establish entitlement.  38 C.F.R. § 3.157 (2010).  The date of outpatient or hospital examination or treatment, or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of claim, but only when records and reports pertaining to such treatment relate to a disability for which service-connection has previously been established or when a claim specifying the benefit is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2010). 

By way of history, in the present case on appeal the Veteran's service treatment records show that he was diagnosed with rheumatic fever during active duty in the United States Navy.  Because of this illness, he was medically discharged from active duty in October 1945.  By rating decision on December 1945, he was granted service connection and a noncompensable evaluation for residuals of rheumatic fever.  Subsequent rating actions in the late 1940's confirmed and continued the noncompensable evaluation assigned and there is no indication in the claims file that the Veteran ever filed a timely appeal with respect to these rating determinations.

Thereafter, no activity on part of the Veteran is shown in the record with regard to his service-connected rheumatic fever residuals until over 50 years later, when the Veteran submitted statements expressing his desire to reopen his claim for a rating increase for residuals of rheumatic fever in correspondence received by VA on March 10, 2006.  Contemporaneous medical records show that he had recently underwent cardiac catheterization and surgery for aortic valve replacement and implantation of a pacemaker, and that his present heart disease was most likely related to his clinical history of rheumatic fever.  By rating decision dated in September 2006, he was granted a 60 percent evaluation for rheumatic heart disease, status-post aortic valve replacement and pacemaker implantation, effective March 10, 2006.  As previously discussed in the introduction of this decision, he expressed disagreement with the effective date assigned.  Subsequently, a February 2008 rating decision assigned a 100 percent schedular rating for his service-connected rheumatic heart disease, status-post aortic valve replacement and pacemaker implantation, effective October 7, 2004.  

The Board has reviewed the pertinent evidence and finds that the effective date was based on a December 9, 2004, VA physician's note addressing the clinical status of Veteran's coronary arteries and cardiovascular condition and noting that outside medical records were reviewed by the VA physician to determine the Veteran's cardiac status.  The December 2004 VA medical note is sufficient to constitute a claim for a rating increase for rheumatic heart disease as a service-connected residual of rheumatic fever, as provided under 38 C.F.R. § 3.157(b)(1).  Therefore, the date of the Veteran's claim for a rating increase is December 9, 2004.  As a subsequently obtained private hospitalization report dated October 7, 2004, objectively demonstrates that as of that date the Veteran had rheumatic heart disease that was of such severity as to warrant aortic valve replacement, and as this report provides the earliest factually ascertainable basis to award a 100 percent schedular rating within one year prior to the date of claim on December 9, 2004, it is properly the effective date for the 100 percent rating presently assigned.  (See 38 C.F.R. § 4.104, Diagnostic Code 7016, discussed in detail below.) 

To the extent that the Veteran may contend that the date of the October 7, 2004, private treatment note provides a basis in and of itself to constitute a claim for a rating increase for rheumatic heart disease, this contention is not valid under applicable laws and regulations governing awards of increased ratings for VA compensation as it is not the date of the private treatment note itself, but rather the date on which the relevant private record was submitted to VA that forms the basis for the increased rating claim.  See 38 C.F.R. § 3.157(a)(2) (2010).  A review of the Veteran's claims file indicates that the October 2004 report in question was not received by VA any earlier than April 2006.  

The Veteran's rheumatic heart disease, status-post aortic valve replacement and pacemaker implantation, is rated under the criteria contained in 38 C.F.R. § 4.104, Diagnostic Codes 7000 - 7016, which provides for the assignment of a 100 percent rating for an indefinite period for replacement of a heart valve with a prosthesis following the date of hospitalization admission for valve replacement.  Thereafter, a 100 percent evaluation is assigned for clinically demonstrated congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Assignment of a 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Assignment of a 30 percent evaluation is warranted when objective testing demonstrates that a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Assignment of a 10 percent evaluation is warranted when objective testing demonstrates that a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.   

See 38 C.F.R. § 4.118, Diagnostic Code 7016.  

Objective medical records following the Veteran's surgery for aortic valve replacement clinically demonstrate that he experienced symptoms that included dyspnea, fatigue, angina, dizziness, or syncope after performing a workload of 2 - 3 METs, thus providing the clinical basis of the current uninterrupted 100 percent schedular rating for rheumatic heart disease, status-post aortic valve replacement, from October 7, 2004 onwards.

The Board has reviewed the evidence of record that is relevant to the period from December 9, 2003 (i.e., one year prior to the date of the VA cardiac treatment and evaluation note that constituted the claim for a rating increase under 38 C.F.R. § 3.157) to October 6, 2004, but finds no basis for assigning a compensable evaluation for rheumatic heart disease.  Records pertinent to this period show that the Veteran was dependent on a cardiac pacemaker as early as 2000.  However, he had normal cardiac sinus rhythm with no murmurs or premature ventricular contraction on private clinical examinations in November 2003 and January 2004, and breathing problems noted at the time were attributed to nasal airway obstruction.  Grade 2 apical heart murmur was noted on private treatment in June 2004, but with normal cardiac sinus rhythm and no indication of dyspnea, fatigue, angina, dizziness, or syncope, or the need for aortic heart valve replacement.  There is also no indication that his METs workload capacity was objectively tested at any time prior to October 7, 2004.  The clinical records indicate that the Veteran was regularly prescribed an anti-hypertensive medication (Micardis) for the period in question, but as this medication is for treatment of hypertension, which is a disease of the arteries and veins, and not specifically for treatment of rheumatic heart disease, the Board does not find that it is contemplated in the applicable rating criteria as a required "continuous medication" for assignment of a minimal 10 percent evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 7016.

In view of the foregoing discussion, the Board concludes that there is no clinical basis to assign an earlier effective date prior to October 7, 2004, for a compensable rating for rheumatic heart disease, status-post aortic valve replacement and pacemaker implantation.  The appeal must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An earlier effective date prior to October 7, 2004, for an award of a compensable evaluation for rheumatic heart disease, status-post aortic valve replacement and pacemaker implantation, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


